Citation Nr: 1716542	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  08-26 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kimberley S. Smith, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.  The Veteran died in August 2001, and the appellant is the Veteran's surviving spouse.

The petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the record was subsequently transferred to the St. Louis, Missouri RO.

This case was previously before the Board in August 2014, when a panel of three Veterans Law Judges (VLJs) issued a decision denying the petition to reopen the claim for service connection for the cause of death; the August 2014 Board decision additionally granted the appellant's separate claim of entitlement to an increased rating for PTSD for accrued benefits purposes.

In December 2014, the appellant filed a motion for reconsideration of the Board's August 2014 decision.  In January 2015, that motion was denied by the Board.

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Veteran's attorney representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's August 2014 decision with respect to the Board's denial of the petition to reopen the claim for service connection for the cause of death; the motion was granted by the Court the same month.  The August 2014 Board decision's determination regarding the accrued benefits issue was not disturbed by the Joint Motion and Court Order, and that issue has not been returned to the Board for any further consideration.

The appellant has twice testified at hearings in support of her claim, initially in March 2010 and more recently in March 2014, before two of the undersigned Veterans Law Judges (VLJs) of the Board.  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals may be assigned only to an individual VLJ or to a panel of not fewer than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  The Veteran was offered the opportunity to testify at another hearing before a third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, an appellant has the right to a hearing before all three VLJs involved in the panel decision.  At the March 2014 hearing, however, the Veteran waived her right to an additional hearing before a third VLJ with respect to the claim being adjudicated in this decision.  Accordingly, the Board is proceeding with its appellate review of this claim.

When this matter was previously before the Board in August 2014, the appellant was represented before VA by a Veterans Service Organization.  However, in August 2016 she submitted a completed VA Form 21-22a formally appointing an attorney as her new representative before VA.  The new representative is accordingly listed on the title page of this decision.

In December 2016, the Veteran's attorney submitted correspondence to the Board with a waiver of initial RO review of newly received evidence.  See 38 C.F.R. § 20.1304(c) (2016).

Consideration of Whether Certain Arguments Referencing Clear and Unmistakable Error ("CUE") Raise Any CUE Issues to be Addressed by the Board at This Time

The appellant's attorney has made a number of arguments that include descriptions of alleged clear and unmistakable error (CUE) in prior VA determinations, including at least one prior Board decision.  Although some of the communication in this case has been confusing, the Board concludes that (1) there is no issue of CUE in an RO rating decision to be addressed by the Board at this time, and (2) the appellant's attorney's presentation of arguments to the Board referring to alleged CUE did not express a desire for the Board to conduct a formal and final review of a prior Board decision on the basis of CUE at this time.

First, the appellant's February 2016 brief to the Court argued that the Board's August 2014 decision "failed to recognize and address the CUE claim Appellant raised prior to the March 2014 Travel Board Hearing."  The appellant's attorney asserted: "Specifically, Appellant's appeal of all the issues in the 2012 DRO decision combined with February 3, 2014 pre-hearing statement raises a CUE claim," and that "Appellant is claiming entitlement to VA benefits and the evidence to support her claim has been either ignored or dismissed out of hand by the BVA since its submission in January 2006.  This is sufficient to raise a CUE claim."  Notably, the June 2016 Joint Motion does not make reference to any need for the Board to address a CUE claim.  The Board does not otherwise find that these references to "a CUE claim" raise or identify an issue warranting action from the Board in this decision at this time.

Secondly, the Board has at this time carefully considered whether the appellant has presented a motion for revision of a Board decision on the basis of CUE in a prior Board decision.  38 CFR § 20.1404.

In the appellant's attorney's December 2016 brief submitted to the Board, the attorney argues: "The VA's failure to properly address and evaluate the new and material evidence in amended death certificate submitted by [the appellant] in 2006, in its May 2007 decision is a clear and [un]mistakable error ('[CUE]')."  The attorney's December 2016 brief does not otherwise announce itself as a motion for revision of a Board decision on the basis of CUE; none of its headings or content otherwise announce such a motion.  Rather, the document presents itself as a brief of arguments in support of reopening and granting a claim of entitlement to service connection for the cause of the Veteran's death, the appeal issue remanded to the Board by the Court.

The Board's best effort to reasonably and sympathetically discern whether the December 2016 brief is further intended to serve as a genuine motion for the Board to formally consider revising the May 2007 Board decision on the basis of CUE leads the Board to conclude that it is most reasonable and sympathetic to not interpret the brief as presenting such a motion.

The attorney's December 2016 argument referencing CUE appears to be presented as part of the attempt to persuade the Board that it should reopen and grant the claim of service connection for the cause of death.  In this effort, the brief appears to possibly combine and/or conflate (1) the argument and legal criteria for reopening and granting the service connection claim on the basis of new and material evidence, with (2) remarks upon possible CUE in the prior final rating decision.  The brief asserts that the "Board's May 2007 decision manifests with CUE because it incorrectly applied statutory provisions," but appears to suggest that the May 2007 Board decision was required to presume the credibility of evidence in considering the merits of the service connection claim, citing law regarding a presumption that applies only to determinations of whether evidence may be new and material to a claim for purposes of reopening the claim.  The brief seems to argue that had the Board decision treated evidence "with the required credibility and evaluated in light of the entire record, and correctly applied the statutory provisions, the board would have had to grant [the appellant]'s claim or provide a reason for rejecting the evidence beyond relying on a label or 'mere speculation.'"  This is confusing, in part, because the reference to 'mere speculation' is actually a quote from the May 2012 RO rating decision currently on appeal and not the May 2007 Board decision.

A motion to revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 CFR § 20.1404.

In addressing the requirement of specificity in claims of CUE, the Court has clarified that:

In contrast, it is harder in the context of CUE motions to define what amounts to a sympathetic reading because broadly reading CUE motions is a double edged sword.  While a broad reading can lead to faster adjudication of CUE theories and can expedite receipt of benefits if the motion is successful, it also has the potential to have broad res judicata effects as to motions that are denied.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir.2005) (holding that a Board decision is final as to all theories of entitlement before the Board, not just those actually considered and rejected).  Hence, the Court must consider the potential prejudice that would be caused to claimants if the Secretary "sympathetically" reads a theory into a CUE motion and then proceeds to issue a decision rejecting that theory so as to preclude any further attempts at revision.  Arguably, CUE theories are more likely to be successful when the claimant (self-represented or with representation) clearly intends to raise it and marshals all the facts, law, and potential arguments in support of it than when the Secretary attempts to construct a theory from a cryptic statement or fleeting reference in a pleading.  Hence, the Court must be sensitive to the proper line between allegations that are rough but recognizable and those that lack the necessary specificity.

...

Rather the Court recognizes that the difficult task of sympathetically reading CUE motions must apply common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.

Acciola v. Peake, 22 Vet. App. 320, 326-327 (2008).  (Emphasis added.)

The Board's best effort to reasonably and sympathetically interpret the references to CUE in the light most favorable and least disadvantageous to the appellant is that they do not communicate an actual intention to initiate review of a Board decision on the basis of CUE at this time.  Accordingly, the Board finds that no clear theory of CUE or motion for revision of a Board decision on the basis of CUE is before the Board at this time, and the appellant is free to file a motion for revision of a decision on the basis of CUE at any time.

The Board's finding here is that the appellant does not appear to have intended to file any motion for revision of a Board decision based upon CUE; thus, the Board finds that no such motion exists (rather than finding that such a motion was intentionally filed, but with insufficient specificity).  Accordingly, the Board is not issuing a separate decision under a separate docket merely to dismiss such a motion at this time.

The Board notes that should the appellant intend to pursue revision of any prior RO or Board decision on the basis of CUE in the future, the Board's issuance of a decision on the issue on appeal (the petition to reopen the claim of service connection for the cause of the Veteran's death) will not prejudice that future CUE claim in any manner, nor does the Board's decision interfere with the implementation of any revision of a prior decision that may result should the appellant prevail on a CUE claim.


FINDINGS OF FACT

1.  The Veteran died in August 2001; the amended death certificate lists the immediate cause of death as massive head injuries due to his being hit in the head with a blunt object.  The Veteran's death was characterized as a homicide.  The amended death certificate (added to the record in January 2006) also specifies that the deceased had a past history with posttraumatic stress disorder, and identified such as a significant condition contributing to death.

2.  At the time of his death, service connection had been established for PTSD, (rated 100 percent effective December 14, 1991), and status post incision and drainage of a shell fragment wound of the proximal right forearm with two surgical scars (rated 0 percent).

3.  A May 2007 Board decision denied the appellant's claim of service connection for cause of the Veteran's death based essentially on a finding that the Veteran's service-connected disabilities did not substantially or materially contribute to cause his death, did not combine to cause his death, and did not aid or lend assistance in the production of death.

4.  All evidence received since the May 2007 Board decision is either not new or does not tend to show the Veteran's service-connected PTSD (nor other service-connected disability) contributed to his death; any new evidence does not relate to the unestablished fact necessary to substantiate a claim to establish service connection for cause of death or raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for the cause of the Veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the cause of death claim prior to the initial adjudication of her claim.  An April 2012 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that the written notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The appellant has provided a number of statements, as well as correspondence from the sheriff's department.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  VA's duty to assist is met.


Concerns Raised in the Joint Motion Regarding Hearing Officer Duties

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The June 2016 Joint Motion raised concerns focused upon questions of compliance with the Bryant duties in this case, with specific attention to the March 2014 Board hearing (which is the Board hearing that was held with formal association with the petition to reopen the cause of death claim).

The Joint Motion asserts:

review of the March 28, 2014, hearing transcript shows that while the hearing officer informed Appellant, "we're going to be talking about whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the veteran's death . . . . ," .... [t]he Board failed to address the relevancy and probative value of this statement as part of its analysis in finding that the Court's holding in Bryant as well as § 3.103(c)(2) had been satisfied.

On this point, the Joint Motion discusses that "duties require a hearing officer to 'explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.'  38 C.F.R. § 3.103(c)(2)."  The Joint Motion discusses that the duty to explain an issue requires the hearing officer to explain how the claim at issue can be substantiated.

The June 2016 Joint Motion's discussion of the March 2014 Board hearing also "note[s] that the hearing officer stated, 'I have had an opportunity to briefly review the file before the hearing today.  I will give it a much more thorough review of the, as I said, of the records, I'll look at all the records....'"  The June 2016 Joint Motion describes that "[t]he Board did not discuss the relevancy and probative value of this statement as part of its analysis in finding that the Court's holding in Bryant as well as § 3.103(c)(2) had been satisfied," and notes the holding in Bryant dictates that "[a] hearing officer's 'review of the record in preparation for the hearing is one that should focus on the issues that remain outstanding, and whether evidence has been gathered as to those issues.'"

In this case, the beginning of the March 2014 Board hearing included the clear identification of the issues for consideration at that time, including "whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death....."  The Joint Motion suggests that the Board must explain the "relevancy and probative value" of this statement with regard to finding that the pertinent duties were satisfied.  Reference to this statement is relevant and probative because it quotes the official hearing transcript to note a clear verbal identification of the issue; such identification of the issue at a hearing contributes to explanation and discussion of the issue under consideration at the hearing.  To the extent that further discussion of legal criteria and definitions of the terms "new" and "material" were not expressly discussed at the hearing, further explanation of the Board hearing officer's satisfaction of the pertinent Bryant and § 3.103(c)(2) duties may benefit from further discussion of the circumstances and details of the hearing and the case.  The Board shall now present an expanded discussion of its consideration of the Bryant and § 3.103(c)(2) duties with regard to this case.

The Board has considered carefully whether the discussion of the petition to reopen the service connection claim during the hearing, in the specific context of this case, presented adequate explanation of the issue to the appellant, and whether any defect in such explanation was prejudicial to the appellant in this case.  The Board acknowledges that the March 2014 Board hearing did not include a detailed explanation of the definitions of 'new' and 'material' with an explanation of the criteria to reopen a claim subject to prior final denial.  However, the Board finds that in the context of the hearing officer's engaged consideration of the appellant's particular hearing presentation, including obtaining clarification of significant assertions from the appellant, the hearing presentation indicated that further explanation would have served no useful purpose.  In any event, significantly, the appellant has not met the burden of demonstrating prejudice resulting from any aspect of the hearing.

Following administration of the oath at the March 2014 hearing, the appellant began the presentation of testimony and argument on the petition to reopen, with the assistance of her accredited representative from a Veterans Service Organization.  The appellant described that the Veteran's death certificate had been amended to list his service-connected PTSD as a diagnosis playing a role in causing his death.  Recognizing that a pertinent revision of the death certificate could constitute 'material' evidence supporting the appellant's petition to reopen the service connection claim, the VLJ conducting the hearing promptly sought to clarify whether the appellant was referring to a revision that was also 'new' (added to the evidentiary record after the prior final denial).  In this regard, the VLJ asked: "[J]ust to be clear, the initial death certificate did not have that information, so when the case was previously denied in May, 2007, it, the death certificate did not have the PTSD as the contributory cause, is that correct?"  In reply, the appellant answered: "Right, that is correct."  The VLJ sought to further establish clarity on this significant point of timing, asking: "And it was after, in 2008, that the death certificate was amended to include that then?"  The appellant answered: "Yes, Ma'am."  As acknowledged by the appellant's attorney, including in the February 2016 brief to the Court, "the appellant incorrectly responded yes."

Thus, the March 2014 hearing transcript presents the appellant's repeated and specific (but incorrect) confirmation to the VLJ that the death certificate revision (that was the feature element of her argument) occurred after the prior final decision on the issue the appellant seeks to reopen.  The appellant's repeated incorrect confirmation of this point on the record identified new and material evidence that, if it existed, would suffice to reopen the claim (the legal definitions of 'new' and 'material' and the criteria for reopening are discussed in the Board's decision, below).  Thus, considering the appellant's own repeated and specific confirmation in clarifying her argument (and the absence of any contrary indication or correction from the appellant or her accredited representative at the time), the appellant's hearing presentation had identified new and material evidence to reopen her claim (pointing to a material revision of the death certificate that had been newly made, according to the appellant's assurances, following the prior final VA denial of service connection).  In this light (the light of the appellant's own repeated confirmation of a statement identifying apparent new and material evidence), there was no further action or evidence needed for the appellant to prevail in her appeal to reopen the service connection claim; attention appropriately shifted to the significant matters remaining in controversy.

The fact that the Veteran's appeal to reopen the claim was not ultimately granted owes to the fact that the appellant's argument at the hearing identified evidence that, despite her repeated confirmations, was later found to not exist.  A thorough review of the claims-file failed to reveal any material revision of the Veteran's death certificate occurring after the May 2007 Board decision (the material amendment was made well prior to the May 2007 Board decision, and was of record at the time of that Board decision).  Thus, in the context of the appellant's presentation of argument at the hearing, and the responses to the VLJ's inquiries seeking to clarify the appellant's pertinent statements on the facts of the matter, further explanation by the VLJ of how the appellant might submit new and material evidence to support her petition to reopen would have served no useful purpose; the appellant had confirmed facts that had already identified the presence of new and material evidence sufficient to grant her petition to reopen the service connection claim.  The Board again notes that appellant's attorney has acknowledged, in the February 2016 brief, that the confirmation provided by the appellant at the March 2014 Board hearing was incorrect.  The appellant's repeated confirmation of an incorrect fact directed the focus of the hearing away from the new and material evidence question that no longer appeared to be the significant aspect of the appellant's case being explored at the hearing.

The appellant's attorney, in a February 2016 brief to the Court and in a December 2016 brief to the Board, has argued that the Board hearing officer should have known the specific timing of the death certificate revision such that the inaccuracy of the appellant's statement during the Board hearing would have been apparent at the time.  The appellant's attorney argues that the Board hearing officer's requests for clarification of the statements and argument that the appellant presented at the hearing demonstrate that the Board hearing officer "had not reviewed the record prior to the hearing and was not prepared to discuss the issues."  The appellant's attorney argues that the Board hearing officer was responsible for challenging the appellant's key statement at the hearing and knowing that the appellant's statement and confirmation were incorrect.

However, the Board hearing officer's responsibility is "to assure clarity and completeness of the hearing record," and the purpose of the hearing is "to permit the claimant to introduce into the record, in person, any available evidence which he or she considers material and any arguments or contentions with respect to the facts and applicable law which he or she may consider pertinent."  38 C.F.R. § 3.103(c)(2).  The Board finds no indication that the record was left incomplete due to any aspect of the conduct of the hearing.  The Board finds that the hearing officer's questioning during the hearing specifically engaged the key assertions the appellant presented, and repeatedly sought and obtained clarification on the crucial point of the timing of the cited death certificate revision (with such clarification provided repeatedly by the appellant, with what later proved to be an incorrect assertion).  It was further appropriate for the Board hearing officer to seek such clarification of the appellant's assertion because review of the claims-file already presented a degree of confusion with regard to whether a pertinent amendment to the death certificate may have been added to the record after the prior final May 2007 Board decision.  For example, the May 2012 rating decision of the RO in this case somewhat confusingly refers to and assesses a "coroner's statement that post traumatic stress disorder contributed to death" as potentially new and material evidence without a clear statement that the evidence was of record at the time of the May 2007 Board decision and was not new.  The Board hearing officer's engagement of the appellant's discussion of the coroner's statement at the March 2014 Board hearing was consistent with the duty to assure the completeness of the hearing record and consistent with appropriate preliminary review of the claims-file.

As stated on the record during the hearing, the Board hearing officer "briefly review[ed] the file before the hearing," in preparation for the hearing and in anticipation of "a much more thorough review" in later rendering a final decision.  The Joint Motion suggests that the Board must explain the "relevancy and probative value" of this statement with regard to finding that the pertinent duties were satisfied.  Reference to this statement is relevant and probative because it quotes the official hearing transcript's indication that the Board hearing officer confirmed pre-hearing review of the claims-file.  The relevance of pre-hearing review of the claims-file in this matter relates to the hearing officer's duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked" and to "assure clarity and completeness of the hearing record."  38 C.F.R. § 3.103(c)(2).  The Court's holding in Bryant recognized the limited nature of the needed pre-hearing record review for these purposes, holding in that case that "the appellant's argument that these duties necessarily involve the preadjudication of his claim is not supported by the language of the regulation, or its prior interpretation and application."  Bryant v. Shinseki, 23 Vet. App. 488, 492-493 (2010).

As recognized and significantly discussed by the Court's holding in Bryant, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) also has issued an opinion addressing 38 C.F.R. § 3.103(c)(2).  In Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005), the Federal Circuit agreed with the Court that the veteran-claimant had failed to demonstrate that the hearing officer was required to question the appellant on any particular theory in support of his claim.  The Federal Circuit held that a particular line of questioning by a hearing officer was not necessary because it was not needed "to assure clarity and completeness of the hearing record" as required under § 3.103(c)(2).  See Thomas v. Nicholson, 423 F.3d 1279, 1285 (Fed. Cir. 2005).  

In the case now before the Board, the Board hearing officer assured the clarity and completeness of the appellant's presentation of her assertions and argument relevant to her appeal.  It was not necessary for the Board hearing officer to doubt the appellant or to challenge her clarified assertion to discover that it was false during the hearing.  Indeed, the governing regulation specifically directed the hearing officer to conduct the hearing to solicit a greater understanding of what the appellant sought to assert, not to challenge or contradict the appellant's key assertions during the hearing: "To assure clarity and completeness of the hearing record, questions which are directed to the claimant and to witnesses are to be framed to explore fully the basis for claimed entitlement rather than with an intent to refute evidence or to discredit testimony."  38 C.F.R. §3.103(c)(2).

The hearing officer prepared for and conducted the March 2014 hearing with fulfillment of the duty to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked" and "to assure clarity and completeness of the hearing record."  In this regard, the Board hearing officer recognized that the appellant's presentation of argument and assertions touched upon a significant matter that raised a need for clarification, and the Board hearing officer appropriately asked the appellant if she could clarify the key assertion.  The appellant's responses twice confirmed her assertion of the sought clarification.  Unfortunately, the appellant's statement of clarification and confirmation was later determined to be factually incorrect, but the Board hearing officer's questioning at the hearing cannot be reasonably seen as failing the duty to "assure clarity and completeness of the hearing record."  The Board does not find that the applicable duties require that the hearing officer to immediately audit the accuracy of the statements presented by a claimant when the hearing officer receives needed clarification from the claimant during the appellant's hearing.

Furthermore, the Board hearing officer fulfilled the applicable duties by clearly and expressly suggesting the submission of evidence that may have been overlooked.  When the appellant's then-representative asserted that the coroner may have believed that the Veteran's PTSD "altered the fight or flight" behavioral instinct of the Veteran, the Board hearing officer suggested the identification of possible new supportive evidence.  The Board hearing officer asked: "would the coroner be able to ... provide a ... written statement ... that said something along those [lines?]," and following cross-talk and discussion of the coroner's possible unavailability, the Board hearing officer stated that, generally "if there was something like this expressed -- it's the kind of thing that's very helpful to have in the, in the record."  The Board notes that such evidence (a medical opinion linking the Veteran's death to a causative role of his service-connected PTSD) would tend to be supportive both of the service connection claim for the cause of the Veteran's death on its merits and the petition to reopen the claim with submission of new and material evidence.  The appellant specifically acknowledged the suggestion and asked the Board hearing officer to confirm her understanding of its applicability: "I guess that would be part of new and material evidence, huh?"  The Board hearing officer replied in the affirmative to confirm this.  The Board concludes that this exchange on the record reflects that the hearing officer fulfilled the duty to "suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2).

It is regrettable that the appellant's mistaken / incorrect description of pertinent information during the hearing indicated that the search for new and material evidence to reopen the claim had been completed and was no longer a key point of controversy in the appeal; this directed attention away from any further discussion/explanation of requirements of a petition to reopen (as it appeared the appeal could be reopened on the basis of the facts cited by the appellant).  Crucially, however, the occurrence was harmless as there is no showing in this case that any such confusion or error at the hearing resulted in prejudice to the appellant's appeal.  The assessment of prejudice generally is case specific, demonstrated by the appellant, and based on the record.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (remand unnecessary "[i]n the absence of demonstrated prejudice").

Although the Board hearing officer did not explicitly lay out the definitions and legal criteria for 'new' and 'material' evidence to reopen a claim, there has been no indication that the represented appellant has otherwise had any identifiable new and material evidence or pertinent additional information that has been kept out of the record due to any problem at the March 2014 Board hearing.  In the appellant's brief in support of her appeal before the Court, the appellant's representative argued that the appellant's receipt of written notice explaining what would constitute new and material evidence does not render deficiencies in notice at the Board hearing non-prejudicial.  The Board agrees, and recognizes that the Court's discussion in Bryant makes this point clear.  Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).  Nevertheless, the burden of showing actual prejudice resulting from any notice problem at the Board hearing remains with the appellant.

In the same brief, the appellant argued that the asserted problems with the Board hearing "denied the Appellant the opportunity to understand why her claim continued to be denied, and what steps she could take to substantiate her claim and overcome that hurdle."  However, as discussed above, the Board hearing officer did suggest to the appellant the type of evidence that would tend to support her claim.  There is no indication of record that the appellant, so informed of the potential value of such evidence to her claim (pertinent to reopening and to prevailing on the merits) was able to submit such evidence or identify where VA may help her obtain such evidence.  There is otherwise no showing in this case that any alleged deficiency in the March 2014 Board hearing prejudiced the appellant in her appeal to reopen the service connection claim through the submission of new and material evidence; there has been no showing that there has been any step the appellant could have taken to substantiate her claim that was prevented by any problem with the March 2014 Board hearing.  Neither the appellant nor her representatives have identified any supportive evidence or information that has not been obtained and submitted that would have been obtained and submitted but for a problem with the March 2014 Board hearing.  The appellant, previously with the assistance of an accredited representative and now with the assistance of an attorney, has not identified any significant manner in which the evidentiary record is currently incomplete or otherwise deficient in comparison to how the record would now appear if the Board hearing were conducted differently.

The Board recognizes that the appellant's attorney, in the February 2016 brief submitted to the Court, makes a general assertion that "[t]he 2014 Board's failure results in the Appellant never having the opportunity to consider whether to bring a CUE claim on the DIC benefits or to identify material evidence that would substantiate her claim for service connection for the cause of the Veteran's death."  However, this assertion does not meet the appellant's burden of showing prejudice from any alleged problem with the conduct of the March 2014 Board hearing.  The appellant's attorney has not persuasively explained how the March 2014 Board hearing could have deprived the appellant of an opportunity to consider whether to bring a separate CUE claim; at the very least, the fact that the appellant remains, even at the current time, free to file any such CUE claim weighs significantly against finding that the March 2014 Board hearing could have prejudicially harmed her by depriving her of such an opportunity.  (The Board notes that an August 2012 RO rating decision adjudicated a claim of CUE concerning 1992 rating decisions, which may impact some of the appellant's future CUE claims but is a factor not related to any details of the March 2014 Board hearing.)

The purpose of a hearing is to permit the claimant to introduce into the record, in person, any available evidence which he or she considers material and any arguments or contentions with respect to the facts and applicable law which he or she may consider pertinent.  38 C.F.R. § 3.103(c)(2).  The appellant, with the assistance of counsel, has taken advantage of the opportunity to submit evidence and thorough explanations of her arguments and contentions in this case, with no persuasive indication of any omissions due to the March 2014 Board hearing.

To any extent that the appellant could have been deprived of the opportunity to present some evidence specifically "in person," the Board notes there is no current request for a new Board hearing or other clear indication that the appellant seeks a new hearing at this time.  The Board recognizes that the February 2016 brief of the appellant's attorney submitted to the Court argued that "the 2014 Board's decision must be reversed and the BVA instructed to provide Appellant with a hearing that complies with Bryant."  However, the June 2016 Joint Motion does not instruct that a new hearing should be arranged, and neither the appellant nor her attorney have made a request to the Board for a new hearing in their correspondence with the Board.  Rather, the December 2016 brief from the appellant's attorney presents the appellant's position in this matter in great detail and clearly states that the appellant "asks that the Board proceed with evaluating her claim as directed by the Court and waives any non-compliance with the notification responsibilities set forth in the Veterans Claims Assistance Act of 2000 (VCAA)."  The appellant's attorney instructs that "[t]he Board should grant [the appellant]'s claim," with no expression of a desire or request to schedule a new Board hearing for the in-person presentation of new evidence.

In summary, during the March 2014 Board hearing, the Board hearing officer engaged the presentation of the appellant at the hearing, seeking and accepting the appellant's clarification of her key contentions, and suggesting the type of additional evidence that could be helpful to her claim if submitted.  Accordingly, the "clarity and completeness of the hearing record" was intact with respect to this matter and the purpose of § 3.103(c)(2) was fulfilled.  See Thomas and Marcinak, both supra.  Additionally, there is no showing of prejudice to the appellant resulting from any alleged defect in the conduct of the March 2014 Board hearing with respect to the issue on appeal, and the appellant is not currently requesting a new Board hearing.  The Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant and the Joint Motion in this case is necessary.

Petition to Reopen the Claim of 
Entitlement to Service Connection for the Cause of the Veteran's Death

Initially, the Board notes that it has reviewed all of the evidence in the appellant's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant initially filed a claim of service connection for cause of the Veteran's death in September 2001.  A May 2007 Board decision denied the claim based on a finding that the Veteran's service-connected disabilities did not substantially or materially contribute to cause his death, did not combine to cause his death, and did not aid or lend assistance to the production of his death.  The appellant filed a Notice of Appeal with the Court; however, in December 2007 the Court dismissed the appeal as untimely.  The May 2007 Board decision therefore is final.  38 U.S.C.A. § 7104.

The pertinent evidence at the time of the May 2007 denial included the Veteran's service treatment records; post-service treatment records (showing psychiatric treatment); the original August 2001 death certificate that identified the immediate cause of death as massive head injuries due to blunt trauma; the amended January 2006 death certificate, which added a past history with posttraumatic stress disorder as a significant condition contributing to death; the autopsy report; transcripts from December 2002 and August 2004 hearings in which the appellant asserts that the Veteran's PTSD contributed to his death; letters from the Sheriff's department dated in April 2002 and December 2002; numerous statements of the appellant; and December 2002 statements of the appellant's sons.

Evidence received since the May 2007 denial includes a March 2010 letter from the Sheriff's department which noted that at the time of death, the Veteran "had wounds on his hands and arms where in turn the victim possibly tried to defend himself from the attack"; and the transcript of the March 2014 hearing in which the appellant testified that the severity of the Veteran's PTSD contributed to his death.  Specifically, the appellant argued that due to his PTSD, the Veteran would have had an altered fight or flight response.  The appellant's attorney has recently (in December 2016) submitted a new letter from Mr. Duane K. L. France, the executive director of the Colorado Veterans Health and Wellness Agency "endeavor[ing] to describe the changes in the diagnosis of Posttraumatic Stress Disorder," but stating "I am unable to provide specific conclusions about the case in question."

While the March 2010 letter from the Sheriff's department, the March 2014 testimony, and the letter from Mr. France are new evidence, as they were not previously of record, the arguments advanced by this evidence are not new.  Specifically, the appellant offers the March 2010 letter, her own testimony, and Mr. France's letter as support for the allegation that the Veteran's PTSD caused him to have an improper thought process, which prevented him from exercising proper judgment on the night of his death.  These arguments have already been addressed.  In the May 2007 decision, the Board considered the Veteran's PTSD, and in particular the testimony indicating that the Veteran was at times unable to respond appropriately to danger and was at times dangerously violent.  The May 2007 decision discussed evidence indicating that the Veteran "was unable to mentally comprehend dangerous situations and surroundings," that people "took advantage of him" due to his disability, and that he may not have "been in the right frame of mind to defend himself" when he was attacked and murdered.  The May 2007 decision also discussed evidence indicating that the Veteran "always had a weapon," that "people, including the Sheriff's Department, considered the veteran to be dangerous," and that he "had a history of anger and had said that he would kill someone who had stolen from him."  The May 2007 Board decision concluded that these symptoms were not the proximate or a contributory cause of death.

Further, to the extent the appellant offers the March 2010 letter as support for the allegation that the Veteran's PTSD prevented him from defending himself from his attackers, the March 2010 letter seems to suggest the opposite: that the Veteran had wounds that were consistent with him trying to defend himself from the attack.  The Board finds the appellant's testimony and the March 2010 letter redundant and cumulative of the arguments previously advanced.  Again, the May 2007 Board decision considered both the suggestions that the Veteran's PTSD impaired his ability to defend himself and suggestions that the Veteran's PTSD impaired his ability to avoid escalation of a violent confrontation.  The Board notes that testimony simply reemphasizing a position previously considered in the prior final decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).

The new evidence is not material, as it does not even suggest that the Veteran's cause of death was related to service, to include his service-connected PTSD.  The March 2010 statement notes that "it appears the victim may have been sleeping in the car in his yard [when he was assaulted and killed]."  The November 2016 letter from Mr. France merely discusses details and behaviors that may generally be associated with PTSD, and particularly the subtype of "Dysphoric Type" PTSD, but very clearly states that "I am unable to provide specific conclusions about the case in question."  (The Board observes that, in the December 2016 brief submitted to the Board, the appellant's attorney asserts: "Given his descriptions of the self-destructive emotions, anger, and aggressiveness, if [the Veteran] were alive today he may even have been diagnosed with PTSD Dysphoric Type."  To any extent that this statement may have been intended to suggest a greater degree of materiality to this case of Mr. France's discussion of "Dysphoric Type" PTSD, the Board must note that the appellant's attorney's statement is expressly speculative, is not supported by a citation of competent medical evidence, and is not otherwise informed by a source competent to render such a diagnosis.)  In any event, regardless of the details of any behavioral impairments associated with PTSD, none of the new evidence shows that the Veteran's death was actually causally linked to the Veteran's behavior in any meaningful manner; the Veteran was killed by blunt trauma during a robbery, with no clear indication that the Veteran's behavior was a factor in his death.

In a December 2016 brief, the appellant's attorney-representative argues that the January 2006 amended death certificate (which lists PTSD as an "other significant condition") is new and material evidence requiring that this claim be reopened at this time.  The attorney acknowledges, and does not dispute, that the amended death certificate was added to the record in January 2006: "[The appellant] provided a copy of the amended death certificate to the Jackson RO on January 19, 2006."  The attorney argues that the absence of a discussion of the amended death certificate in a September 2006 supplemental statement of the case and a contended inadequacy of the discussion of the amended death certificate in the May 2007 Board decision causes this evidence to qualify as new and material evidence at this time: "Essentially, the 2006 amended death certificate has remained new and material evidence due to the Board's continued failure to acknowledge or consider it as required by law."

The Board has carefully considered the appellant's argument, but cannot agree.  Simply put, the January 2006 amended death certificate is not 'new' evidence because it was clearly of record at the time of the May 2007 final Board decision.  The fact that the January 2006 amended death certificate was of record at the time of the May 2007 Board decision is not in dispute; the fact has been acknowledged by the appellant's attorney as recently as in the  December 2016 brief ("[The appellant] provided a copy of the amended death certificate to the Jackson RO on January 19, 2006.")  The May 2007 Board decision made specific reference to the death certificate "as amended in January 2006."

The Board certainly understands the argument of the appellant's attorney regarding the May 2007 Board decision's discussion not referencing the pertinent contents of the January 2006 amended death certificate in greater detail, but this argument fails to identify a basis for re-classifying the evidence as 'new' evidence following the May 2007 Board decision.  The question of 'newness' in this regard is simply whether the evidence was properly of record at the time of the prior final decision or was first added after that decision.  In this case, the appellant's attorney appears to agree that the amended death certificate was added to the record in January 2006, long before the May 2007 Board decision.  (To any extent that appellant's other arguments suggest that this evidence may not have been properly of record or reviewed, with attention to the absence of more detailed discussion of the details of the evidence in the May 2007 Board decision, the Board observes that the May 2007 decision not only refers to the evidence specifically, but is further presumed to have reviewed the evidence and mere failure to discuss a particular piece of evidence or detail of the evidence is insufficient to rebut that presumption.  See generally Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir.2007).)

Thus, the January 2006 amended death certificate is well established to have been of record at the time of the May 2007 Board decision denying service connection for the cause of the Veteran's death.  Definitively, the January 2006 amended death certificate is not now 'new' evidence for the purposes of considering the appellant's petition to reopen that claim.  Because this evidence is not 'new,' it cannot be 'new and material' evidence sufficient to reopen the claim.  Additional copies of, and references to, the January 2006 amended death certificate do not transform the contents of the January 2006 amended death certificate into 'new' evidence.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If evidence is not new, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).

In light of the foregoing, the Board finds that new and material evidence has not been received, and that the claim of service connection for the cause of the Veteran's death may not be reopened.

The Board recognizes that the appellant's attorney has presented arguments, including in the February 2016 brief submitted to the Court, citing alleged failures in compliance with remand directives issued by the Board prior to the May 2007 Board decision.  Such arguments appear to be associated with various points of contention, but to the extent that these arguments are intended to suggest a basis for granting the petition on appeal (to reopen this claim on the basis of new and material evidence), no valid basis for granting the petition to reopen is presented by identifying the alleged procedural defects in the prior final adjudication in this case.

The Board sympathizes with the appellant and recognizes the difficult circumstances of the Veteran's death and the appellant's loss.  The Board understands the sincerity of her belief that the Veteran's death was causally related to service-connected disability.  The Board is grateful to the Veteran for his distinguished and honorable service, with honors including receipt of the Purple Heart.  On the limited question before the Board at this time, applying the law to the facts simply reveals no new and material evidence has been received and thus there is no basis upon which to reopen the prior final May 2007 Board denial of service connection for the cause of the Veteran's death.  The Board wishes that a more favorable outcome could have been reached.


ORDER

The appeal to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.



_____________________________                _____________________________
            JAMES L. MARCH                                              KEITH W. ALLEN
Veterans Law Judge                                              Veterans Law Judge 
Board of Veterans' Appeals                                  Board of Veterans' Appeals



____________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


